United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 25, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-31191
                        USDC No. 98-CV-1709


ST. PAUL MERCURY INSURANCE CO.; ET AL.,

                                    Plaintiffs,

HAYNES BEST WESTERN OF ALEXANDRIA; H.L. HAYNES; H.L. HAYNES,
Mrs.; AMERICAN GENERAL INSURANCE CO.; MARYLAND CASUALTY CO.;
H.L.&.H. HOLDING CO.,

                                    Plaintiffs-Appellees,

versus

SONYA WILLIAMSON, Individually and on Behalf of Her Minor
Children, ET AL.,

                                    Defendants,

SONYA WILLIAMSON, Individually and on Behalf of Her Minor
Children; ROBERT T. WILLIAMSON, Individually and on Behalf
of His Minor Children,

                                    Defendants-Appellants,

ABNER WILLIAMSON,

                                    Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       --------------------

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:1

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
                             No. 02-31191
                                  -2-

     Before the court is an appeal from an injunction imposed

pursuant to FED. R. CIV. P. 62(c) related to an appeal which has

now been decided.   See St. Paul Mercury Ins. Co. v. Williamson,

___ F.3d ___ (5th Cir. May 27, 2003), 2003 WL 21213368.

Accordingly, the appeal is

     DISMISSED AS MOOT.




R. 47.5.4.